IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Jason P. Kollock,                   :
Lead Petitioner and                 :
All Others Similarly Situated,      :
                   Petitioners      :
                                    :
            v.                      :     No. 24 M.D. 2017
                                    :
Bruce R. Beemer, Attorney General :
of the Commonwealth of              :
Pennsylvania John E. Wetzel,        :
Secretary, PA Dept. of Corrections, :
Shirley Moore-Smeal, Exec.          :
Deputy Sec. PA-DOC Steven Glunt, :
Deputy Sec. W.D., PA-DOC            :
Theron R. Perez, Esq., Chief        :
Counsel, PA-DOC John E. Tuttle,     :
Acting Chair of the Board, PBPP     :
Alan Robinson, Chief Counsel,       :
PBPP Meghan M. Dade, Exec. Dir. :
S.O.A.B., PBPP,                     :
                   Respondents      :

                                   ORDER

             NOW, January 2, 2018, upon consideration of petitioner’s

application for reargument en banc, and respondents Department of

Corrections’ and Board of Probation and Parole’s answer in response thereto,

the application is denied.



                                          MARY HANNAH LEAVITT,
                                          President Judge